COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '

                                                  '                No. 08-13-00253-CV
 IN THE INTERST OF J. A., JR.,
                                                  '                  Appeal from the
                       Appellant.
                                                  '                 233rd District Court
                                                  '
                                                                 of Tarrant County, Texas
                                                  '
                                                                  (TC# 233-484891-10)
                                                  '

                                              ORDER

       On August 30, 2013 this Court issued an order for mediation referral. The Court required

the parties to agree upon a mediator and advise this Court in writing within twenty days from the

date of the Order for Mediation Referral. On September 29, 2013, Mr. Richerson advised the

clerk’s office that he would either file a motion for extension of time for mediation or a motion

to re-establish the appellate timetable, as of this date, nothing has been filed.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Clerk’s Record shall now be filed in this Court on or before November 10, 2013.

       IT IS SO ORDERED this 11th day of October, 2013.

                                               PER CURIAM


Before McClure, C.J., Rivera and Rodriguez, JJ.